--------------------------------------------------------------------------------

MANAGEMENT AGREEMENT

THIS AGREEMENT effective as of the 1st day of March, 2006.

BETWEEN: SAFER RESIDENCE CORP., a company incorporated under the   laws of the
State of Nevada and having an address at Unit #64044   – 528B Clarke Road,
Coquitlam, British Columbia, Canada V3J   7V6       (the “Company”)     AND: LEO
YOUNG, businessman, having a residential address at 814   Lakeshore Drive
Redwood City, California       (the “President” or the “Manager”)


A.

The Company is a company incorporated under the laws of the State of Nevada;

    B.

The Company is in the business of providing safe residence products and wishes
to expand its product line to commercial and residential solar products and
solar products in a variety of applications;

    C.

The Company requires a person to act as its President and to perform tasks
relating to this position.

    D.

The Company wishes to retain the services of the President on the terms and
conditions of this Agreement;

THIS AGREEMENT WITNESSES that in consideration of the mutual covenants and
agreements hereinafter contained, the parties agree as follows:

ARTICLE 1
APPOINTMENT AND AUTHORITY OF MANAGER

1.01 APPOINTMENT OF MANAGER

The Company hereby appoints Leo Young as its Manager to perform certain services
for the benefit of the Company as herein set forth, and the Company hereby
accepts such appointment and authority on the terms and conditions herein set
forth. The Manager further confirms his appointment to the position of President
(effected on March 1, 2006) and will hold said appointment at the discretion of
the Board of Directors of the Company.

--------------------------------------------------------------------------------

2

1.02 AUTHORITY OF MANAGER

The Manager shall have no right or authority, express or implied, to commit or
otherwise obligate the Company in any material manner whatsoever except to the
extent specifically provided herein or specifically authorized in writing by the
Company or its Board of Directors.

1.03 MANAGER’S WARRANTIES

The Manager represents and warrants that he will provide competent management;
that he has the qualifications, experience and capabilities necessary to carry
out the services to be performed hereunder; and that the services will be
performed in a competent and efficient manner.

ARTICLE 2
MANAGER’S AGREEMENTS

2.01 The Manager will undertake all activities which will further and enhance
the business and affairs of the Company as he is directed by the Board of
Directors. For purposes of this Agreement, “Company” means the Company and all
of its subsidiaries and affiliates. The Manager acknowledges that the Company
initially has limited personnel and resources, and that the Manager will be
requested to undertake activities which will be outside the general nature of
work ordinarily performed by the Manager of a corporation.

The Manager, at the expense of and on behalf of the Company, shall:

  (a)

make and implement or cause to be implemented all lawful decisions of the Board
of Directors of the Company (the “Board”) in accordance with and as limited by
this Agreement; and

        (b)

at all times be subject to the direction of the Board and keep the Board
informed as to all material matters concerning the Manager’s activities.

2.02 MANAGEMENT ACTIVITIES

In carrying out its obligations under this Agreement, the Manager shall
undertake all activities necessary to develop the business of the Company.

The Manager acknowledges that the Company is a reporting issuer under the laws
of the United States of America and that any funds received as subscriptions or
sales revenues of the Company’s products must be fully accounted for in a manner
in accordance with US GAAP. The Manager agrees that he will make all reasonably
necessary efforts to ensure that the management of the Company, and the
accounting for it, is in accordance with US GAAP principles.

2.03 AUTHORITY OF MANAGER

--------------------------------------------------------------------------------

3

The Company hereby authorizes the Manager, subject to the other provisions of
this Agreement, to do all acts and things as the Manager may in its discretion
deem necessary or desirable to enable the Manager to carry out its duties
hereunder, and hereby grants the Manger the inherent authority to undertake all
such activities as a Manager acting as President normally has.

2.04 LIMITATION OF MANAGER’S OBLIGATIONS

Notwithstanding anything in this Agreement, the Manager shall not be required to
expend his own money or to incur any liabilities, obligations, costs, dues or
debts and all money required by the Manger to carry out his duties under this
Agreement shall be provided by the Company to the Manager forthwith upon the
Manager’s request.

The Manager will be at liberty to engage, for his own account and without duty
to account to the Company or the Board, in providing financial, administrative,
management and other consulting services to other companies.

2.05 RELATIONSHIP

The parties confirm the Manger will not be an “employee” of the Company, but an
independent contractor who will be working for the Company and its subsidiaries
and affiliates, subject to the control and direction of the Company and its
board of directors; and that no income tax deductions will be made by the
Company.

ARTICLE 3
COMPANY’S AGREEMENTS

3.01 COMPENSATION OF MANAGER

As compensation for the services rendered by the Manager pursuant to this
Agreement, the Company agrees to pay the Manager monthly, on or before the first
day of each month, or if a Saturday, Sunday or holiday, the next following
business day, a management fee equal to $3,000.00 (being $36,000.00 annually) or
such other amount as is approved by the Board of Directors.

3.02 REIMBURSEMENT OF EXPENSES

The Company shall only be obligated to pay or reimburse the Manager for the
normal and usual expenses of managing the Company as provided herein, including,
without any limitation, any other expenses as set out herein. In the event of a
dispute between the Manager and the Company regarding the amount set out in the
statement of expenses the Company will nevertheless be obligated to pay the
amount set out herein to the Manager, and the Company may then refer the matter
to arbitration as provided for in Section 6.09.

3.03 ACCESS TO COMPANY INFORMATION

--------------------------------------------------------------------------------

4

The Company shall make available to the Manager such information and data and
shall permit the Manager, his agents and employees to have access to such
documents or premises as are reasonably necessary to enable him to perform the
services provided for under this Agreement.

3.04 INDEMNITY BY COMPANY

The Company agrees to indemnify, defend and hold harmless the Manager, from and
against any and all claims, demands, losses, actions, lawsuits and other
proceedings, judgements and awards, and costs and expenses (including reasonable
legal fees), arising directly, in whole or in part, out of any matter related to
any action taken by the Manager within the scope of his duties or authority
hereunder, excluding only such of the foregoing as arise from the fraudulent,
negligent, or wilful act or omission of the Manager, his agents and employees,
and the provisions hereof shall survive termination of this Agreement. The
Company further agrees that, where permitted by law, it will provide directors’
and officers’ liability insurance to the Manager. Nothing in this paragraph may
be construed to commit the Company to indemnify the Manager or provide insurance
where such an act is prohibited by statutory, legal or regulatory requirements.

ARTICLE 4
DURATION, TERMINATION AND DEFAULT

4.01 EFFECTIVE DATE

This Agreement shall become effective as of the day and year first above written
and shall remain in force, subject to the earlier termination as provided
herein, for a period of two years. Thereafter this Agreement will continue on a
monthly basis until terminated in accordance with paragraph 4.02. This Agreement
replaces and supersedes any oral agreement regarding the Manager’s compensation
.

4.02 TERMINATION

This Agreement may be terminated by either party at any time without cause by
giving the other party written notice of such termination at least thirty (30)
days prior to the termination date set forth in such written notice.

4.03 DUTIES UPON TERMINATION

Upon termination of this Agreement for any reason, the Manager shall promptly
deliver the following in accordance with the directions of the Company:

  (a)

a final accounting, reflecting the balance of expenses incurred on behalf of the
Company as of the date of termination;


--------------------------------------------------------------------------------

5

  (b)

all documents pertaining to the Company or this Agreement, including but not
limited to all books of account, financial records, correspondence and contracts
provided that the Manager shall be entitled thereafter to inspect, examine and
copy all of the documents which it delivers in accordance with this provision at
all reasonable times upon three days notice to the Company; and

        (c)

all property of the Company, including product inventory, which is in his
possession or the possession of his associates and affiliates.

Upon termination, the Company will pay to the Manager any amounts outstanding to
him under this Agreement.

Upon termination, the Company shall have a security interest and ownership in
any unsold product, inventory or asset of the Company which is in the possession
of the Manager at the time of the termination and the Manager shall be
personally liable for the return of such unsold product, inventory or asset to
the care and control of the Company or for its return to the Company.


ARTICLE 5
CONFIDENTIALITY

5.01 OWNERSHIP OF WORK PRODUCT

Subject to Sections 2.04 and 5.02, all reports, documents, concepts, products
and processes together with any marketing schemes, business or sales contracts,
or any business opportunities prepared, produced, developed, or acquired, by or
at the discretion of the Manager, directly or indirectly, in connection with or
otherwise developed or first reduced to practice by the Manager performing the
services (collectively, the “Work Product”) shall belong exclusively to the
Company which shall be entitled to all right, interest, profits or benefits in
respect thereof.

5.02 CONFIDENTIALITY

The Manager shall not disclose any information, documents, or Work Product
concerning the existing company interests to which the Manager may have access
by virtue of its performance of the services to any person not expressly
authorized by the Company for that purpose.

5.03 RESTRICTIVE COVENANTS

Subject to Section 2.04, Manager shall, during the term of this Agreement,
devote all reasonable time, attention, and abilities to the business of the
Company and, where directed by the Board, to the business of companies
associated with the Company as is reasonably necessary for the proper exercise
of his duties.

ARTICLE 6
MISCELLANEOUS

--------------------------------------------------------------------------------

6

6.01 WAIVER; CONSENTS

No consent, approval or waiver, express or implied, by either party to or of any
breach or default by the other party in the performance by the other party of
its obligations hereunder shall be deemed or construed to be a consent or waiver
to or of any other breach or default in the performance by such other party of
the same or any other obligations of such other party or to declare the other
party in default, irrespective of how long such failure continues, shall not
constitute a general waiver by such party of its rights under this Agreement,
and the granting of any consent or approval in any one instance by or on behalf
of the Company shall not be construed to waiver or limit the need for such
consent in any other or subsequent instance.

6.02 GOVERNING LAW

This Agreement shall be governed by the laws of the State of Nevada and, subject
to Section 6.08, any dispute under the terms of this Agreement shall enure to
the courts thereof.

6.03 NO ASSIGNMENT PERMITTED

All of the rights, benefits, duties, liabilities and obligations of the parties
hereto shall enure to the benefit of and be binding upon the respective
successors of the parties provided that in no circumstances is this Agreement
assignable by either party save and except that, where approved in writing by
both parties, the Manager may be assigned to complete tasks and provide services
to a parent of the Company or its parent.

6.04 MODIFICATION OF AGREEMENT

Save and except any non-disclosure agreement which may be executed between the
Manager and the Company, this Agreement constitutes the entire agreement between
the Manager and the Company and to be effective any modification of this
Agreement must be in writing and signed by the party to be charged thereby.

6.05 NOTICES

All notices, requests and communications required or permitted hereunder shall
be in writing and shall be sufficiently given and deemed to have been received
upon personal delivery or, if mailed, upon the first to occur of actual receipt
of forty-eight (48) hours after being placed in the mail in Canada, postage
prepaid, registered or certified mail, return receipt requested, respectively
addressed to the Company or the Manager as first noted above, or to such other
address as may be specified in writing to the other party, but notice of a
change of address shall be effective only upon the actual receipt; and provided
that in the event of an interruption in the ordinary postal service, all
notices, requests and communications shall be delivered and not mailed.

6.06 FURTHER ASSURANCES

--------------------------------------------------------------------------------

7

The parties will execute and deliver all such further documents and instruments
and do all such further acts and things as may be required to carry out the full
intent and meaning of this Agreement and to effect the transactions contemplated
hereby.

6.07 COUNTERPARTS

This Agreement may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument. A faxed signature shall be accepted as an original.

6.08 ARBITRATION

In the event that the parties hereto dispute any matter concerning the terms and
conditions of this Agreement, the matter will be determined by a single
arbitrator appointed by the parties hereto or, in the event that the parties are
not able to agree on the appointment of a single arbitrator, either party may
request the courts to appoint a single arbitrator in accordance with the
Commercial Arbitration Act of the Province of British Columbia. The arbitrator
shall fix a time and place in Vancouver, British Columbia for the purpose of
hearing the evidence and representations of the parties. After hearing any
evidence and representations that the parties may submit, the arbitrator shall
make an award and reduce the same to writing and deliver one copy thereof to
each of the parties. The award shall be kept confidential by the parties hereto
except as disclosure is required by applicable securities laws and regulatory
bodies. The decision of the arbitrator shall be made within 45 days after his or
her appointment subject to any reasonable delay due to unforeseen circumstances.
The parties agree that the award of the single arbitrator shall be final and
binding upon each of them and shall not be subject to appeal.

6.09 INDEPENDENT LEGAL ADVICE

The Manager hereby acknowledges that he has acted for himself in the preparation
and negotiation of this Agreement and acknowledges that he has been advised to
seek independent legal counsel and review of this Agreement prior to its
execution. CD Farber Law Corporation has acted for the Company only in the
preparation of this Agreement. The Company is aware that CD Farber Law
Corporation has acted for the Manager or companies associated with him in other
transactions.

IN WITNESS WHEREOF the parties have executed this Agreement effective March 1,
2006.

SAFER RESIDENCE CORP.
by its authorized signatory:

/s/ “Leo Young”
LEO YOUNG

--------------------------------------------------------------------------------